Action to determine ownership in certain shares of stock. Appeal from judgment dismissing the complaint on the merits. Judgment reversed on the law and a new trial granted, costs to appellant to abide the event. In our opinion the plaintiff was competent to testify to transactions and communications with Anna Kennedy, deceased, in reference to the shares of stock and the alleged gift, and the ruling of the court, at folio 84, was prejudicial error. (Bump v. Pratt, 84 Hun, 201; Wigm. Ev. [2d ed.] § 578; Gratwick v. Smith, 202 App. Div. 600.) Findings of fact and conclusions of law inconsistent herewith are reversed. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur. Settle order on notice.